Citation Nr: 1702695	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-07 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for right and left hip disorders.

4.  Entitlement to service connection for a disorder claimed as chronic pain of entire body pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active service from August 1991 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In November 2015, the Veteran withdrew his request for a hearing before a Veterans Law Judge.

The Board notes that the Veteran had previously also appealed a claim for service connection for depression. However, in September 2013, the RO granted service connection for depression, with a 70 percent disability rating (effective November 23, 2010).  As the grant of service connection represents a full grant of the benefits sought with respect to that issue, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977).

The issues of entitlement to service connection for disorders of the left ankle, right knee, and bilateral hips are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran has the acquired psychiatric disorder of pain disorder, associated with psychological factors and a general medical condition, secondary to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the acquired psychiatric disorder of pain disorder, associated with psychological factors and a general medical condition, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the claim for a pain disorder sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection Claim

The Veteran contends that he has a disorder claimed as chronic pain of entire body due to service.  The Board notes that the Veteran is already separately service-connected for the acquired psychiatric disorder of depression, per a September 2013 rating decision.  In a March 2015 rating decision, the RO granted a 100 percent disability rating for depression.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service treatment records are silent as to any complaints of, or treatment for, such a disorder.  

Following service, the record is silent for decades as to a pain disorder.

A September 2010 VA medical record documents a psychiatric diagnosis of pain disorder associated with psychological factors and a general medical condition.  The Veteran underwent an eight week pain management class at that time.  

In July 2013, the Veteran underwent a VA examination.  That VA examiner noted that the 2010 VA pain management notes suggested a diagnosis of pain disorder associated with psychological factors and a general medical condition.  He opined that such a diagnosis suggested that the Veteran's depression played at least a partial role in his experience of chronic pain associated with his general medical condition, and thus that depression was at least as likely as not that depression was proximately due to the service-connected condition.  The VA examiner thus also appears to implicitly find that the Veteran's acquired psychiatric disorder of a pain disorder is due to the Veteran's service-connected disabilities.  In addition to depression, the Veteran's service-connected disabilities include fracture of the right distal fibula, status post-surgical repair (right ankle disability); degenerative changes of the lumbar spine; and right knee patellofemoral pain syndrome.

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's acquired psychiatric disorder of pain disorder, associated with psychological factors and a general medical condition, has developed due to his service-connected disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Service connection for the acquired psychiatric disorder of pain disorder, associated with psychological factors and a general medical condition, is granted.


REMAND

Since the last supplemental statement of the case dated in October 2013, the RO obtained new August 2016 VA examinations for the service-connected right ankle and knee.  However, those VA examinations also included medical opinions as to the etiology of the claimed left ankle and knee disorders.  The AOJ should consider this evidence and any additional evidence it associates with the record.  If the claim is not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31.  

A June 2014 VA medical record documents that the Veteran was seeking benefits from the Social Security Administration (SSA).  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The AOJ should obtain and associate any unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should obtain and associate any unassociated VA medical records with the claims file.

(b) The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating any claim for disability benefits. 

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


